       Case 19-70457            Doc 5      Filed 04/18/19         Entered 04/18/19 14:48:23               Desc Main
                                              Document            Page 1 of 5
                                        UNITED STATES BANKRUPTCY COURT
                                       FOR THE MIDDLE DISTRICT OF GEORGIA


DEBTOR                                                *        Chapter 13
     Paul Blair                                       *        Case No.
     Tamatha Blair

                                                                   Check if this is a modified plan and list below the sections of
                                                               the plan that have been changed.




                                                 CHAPTER 13 PLAN
                                            MIDDLE DISTRICT OF GEORGIA

Part 1: Notices


To Debtors:       This form sets out options that may be appropriate in some cases, but the presence of an option on the
                  form does not indicate that the option is appropriate in your circumstances. Plans that do not comply
                  with local rules and judicial rulings may not be confirmable.

                  In the following notice to creditors and statement regarding your income status, you must check each box that
                  applies.

To Creditors:     Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated.

                  You should read this plan carefully and discuss it with your attorney if you have one in this bankruptcy case.
                  If you do not have an attorney, you may wish to consult one.

                  If you oppose the plan’s treatment of your claim or any provision of this plan, you or your attorney must
                  file an objection to confirmation at least 7 days before the date set for the hearing on confirmation unless
                  otherwise ordered by the Bankruptcy Court. The Bankruptcy Court may confirm this plan without further
                  notice if no objection to confirmation is filed. See Bankruptcy Rule 3015. In addition, you may need to file a
                  timely proof of claim in order to be paid under any plan.

        The following matters may be of particular importance to you. Debtors must check one box on each line to state
        whether or not the plan includes each of the following items. If an item is checked as “Not Included” or if both
        boxes are checked, the provision will be ineffective if set out later in the plan. Any nonstandard provisions placed
        in any part other than Part 6 are void.


                  Limit the Amount of a Secured Claim: The plan
                  seeks to limit the amount of a secured claim, as set out
        1.1.                                                                       Included                Not Included
                  in Part 3, Section 3.5, which may result in a partial
                  payment or no payment at all to the secured creditor.

                  Avoidance of Liens: The plan requests the avoidance
                  of a judicial lien or nonpossessory, nonpurchase-
        1.2.                                                                       Included                Not Included
                  money security interest as set out in the Nonstandard
                  Provisions Part 6.

                  Nonstandard Provisions: The plan sets out
                                                                                   Included                Not Included
        1.3.      Nonstandard Provisions in Part 6.




GAMB Form 113 Word Format 2/28/18
       Case 19-70457          Doc 5      Filed 04/18/19         Entered 04/18/19 14:48:23              Desc Main
                                            Document            Page 2 of 5

       Income status of debtor(s) as stated on Official form 122-C1

                Check One:

                    The current monthly income of the debtor(s) is less than the applicable median income specified
                in 11 U.S.C. § 1325(b)(4)(A).


                   The current monthly income of the debtor(s) is not less than the applicable median income
                specified in 11 U.S.C. § 1325(b)(4)(A).

Part 2: Plan Payments and Length of Plan


2.1.   Plan Payments: The future earnings of the debtor(s) are submitted to the supervision and control of the Trustee and the
       debtor(s) (or the debtor's(s’) employer) shall pay to the Trustee the sum of $170.00 monthly. (If the payments change
       over time include the following.) These plan payments change to $______________ weekly/bi-weekly/semi-
       monthly/monthly on _________, 20____.

2.2.   Additional Payments: Additional Payments of $_____________will be made on _________________________
       from _________________________. (Source)

2.3.   Trustee Percentage Fee: The Trustee percentage fee as set by the United States Trustee will be collected from each
       payment made by the debtor(s).

2.4.   Plan Length: If the debtor's(s’) current monthly income is less than the applicable median income specified in 11
       U.S.C. § 1325(b)(4)(A) the debtor(s) will make a minimum of 36 monthly payments.

       If the debtor's(s’) current monthly income is not less than the applicable median income specified in 11 U.S.C. §
       1325(b)(4)(A) the debtor(s) will make payments for a minimum of 57 months.

Part 3: Treatment of Secured Claims


       From the payments so received, the Trustee shall make disbursements to allowed claims as follows:

3.1.   Long Term Debts: The monthly payments will be made on the following long-term debts (including debts secured by
       the debtor’s(s’) principal residence): (Payments which become due after the filing of the petition but before the month
       of the first payment designated here will be added to the pre-petition arrearage claim.)


NAME OF CREDITOR                  MONTH OF FIRST PAYMENT    MONTHLY         CHECK IF
                                      UNDER PLAN         PAYMENT AMOUNT PRINCIPAL RESIDENCE

_________________________         ________________________            _______________

_________________________         ________________________            _______________

_________________________         ________________________            _______________

_________________________         ________________________            _______________

_________________________         ________________________            _______________




GAMB Form 113 Word Format 2/28/18
         Case 19-70457            Doc 5      Filed 04/18/19          Entered 04/18/19 14:48:23                Desc Main
                                                Document             Page 3 of 5
3.2.     Arrearages: After confirmation, distributions will be made to cure arrearages on long term debts (including debts
         secured by the debtor’s(s’) principal residence) where the last payment is due after the last payment under the plan. If
         no monthly payment is designated, the arrearage claims will be paid after the short term secured debts listed in Section
         3.3 and 3.5.

        NAME OF                 ESTIMATED                 INTEREST RATE              COLLATERAL                   MONTHLY
        CREDITOR               AMOUNT DUE                   (if applicable)                                       PAYMENT



3.3.     Claims Not Subject to Cram Down: The following claims are not subject to cram down because debts are secured by
         a purchase money security interest in a vehicle for which the debt was incurred within 910 days of filing the bankruptcy
         petition, or, if the collateral for the debt is any other thing of value, the debt was incurred within 1 year of filing. See §
         1325(a). The claims listed below will be paid in full as allowed.

        NAME OF                AMOUNT DUE                 INTEREST RATE              COLLATERAL                   MONTHLY
        CREDITOR                                                                                                  PAYMENT



3.4.     Preconfirmation Adequate Protection Payments: Preconfirmation adequate protection payments will be made to the
         following secured creditors and holders of executory contracts after the filing of a proof of claim by the creditor. These
         payments will be applied to reduce the principal of the claim.

 NAME OF CREDITOR                                         ADEQUATE PROTECTION AMOUNT



3.5.     Secured Creditors Subject to Cramdown: After confirmation of the plan, the following secured creditors who are
         subject to cramdown, with allowed claims will be paid as follows:

         If the value is less than the amount due, the secured claim is modified to pay the value only as secured.
         If the value is listed as $0.00 the creditor’s allowed claim will be treated as unsecured.
         If the value is greater than or equal to the allowed secured claim, the claim will be paid in full.
         If you do not intend to cram down the claim, enter “debt” as the value.

       NAME OF          AMOUNT DUE                 VALUE               INTEREST             COLLATERAL               MONTHLY
       CREDITOR                                                          RATE                                        PAYMENT

 Nissan Motor          $22,000.00             $3,850.00             5.25%                  Nissan Maxima         $77.00
 One Main              $2,900.00              $725.00               5.25%                  Chevrolet Tahoe       $15.00

3.6.     Surrendered Collateral: The following collateral is surrendered to the creditor. If the debtor(s) is surrendering the
         collateral for a specific payment credit or in full satisfaction of the debt, a statement explaining the treatment should be
         indicated in Part 6 Nonstandard Provisions. The debtor(s) agrees to termination of the stay under 11 U.S.C. § 362(a)
         and § 1301(a) with respect to the collateral, effective upon confirmation of the plan. An allowed unsecured claim
         resulting from the disposition(s) of the collateral will be treated as unsecured.

 NAME OF CREDITOR                                         DESCRIPTION OF COLLATERAL



3.7.     Debts Paid by Debtor: The following debts will be paid directly by the debtor(s):

 NAME OF CREDITOR                                         COLLATERAL




GAMB Form 113 Word Format 2/28/18
       Case 19-70457            Doc 5      Filed 04/18/19         Entered 04/18/19 14:48:23                Desc Main
                                              Document            Page 4 of 5

3.8.    Liens Avoided: The judicial liens or non-possessory, non-purchase security interests that are being avoided are listed
        in Part 6 Nonstandard Provisions.



Part 4: Treatment of Fees and Priority Debt


4.1.    Attorney Fees: Attorney fees ordered pursuant to 11 U.S.C. § 507(a)(2) of $3,250.00 to be paid as follows: (SELECT
        ONE)

                    Pursuant to the current Administrative Order on Attorney Fee Awards

                     By another method as set out in Part 6 Nonstandard Provisions. Attorneys will be required to submit an
                 itemization of their time to the Court.

4.2.    Domestic Support Obligations: The following domestic support obligations will be paid over the life of the plan as
        follows: These payments will be made simultaneously with payment of the secured debt to the extent funds are available
        and will include interest at the rate of ___%. (If this is left blank, no interest will be paid.)

 NAME OF CREDITOR                                            PAYMENT AMOUNT



4.3.    Priority Claims: All other 11 U.S.C. § 507 priority claims, unless already listed under 4.2 will be paid in full over the
        life of the plan as funds become available in the order specified by law.



Part 5: Treatment of Non-Priority Unsecured Claims


5.1.    Payment Parameters: Debtor(s) will make payments that will meet all of the following parameters (these are not
        cumulative; debtor(s) will pay the highest of the three):

                 (a) Debtor(s) will pay all of the disposable income as shown on Form 122C of $0.00 to the non-priority
                 unsecured creditors in order to be eligible for a discharge, unless debtor(s) includes contrary provisions in Part
                 6 Nonstandard Provisions along with sufficient legal reason justifying the excusal from meeting this
                 requirement.

                 (b) If the debtor(s) filed a Chapter 7 case, the priority and other unsecured creditors would receive $0.00.
                 Debtor(s) will pay this amount to the priority and other unsecured creditors in order to be eligible for discharge
                 in this case.

                 (c) The debtor(s) will pay $0.00 to the general unsecured creditors to be distributed pro rata.

5.2.    General Unsecured Creditors: General unsecured creditors whose claims are duly proven and allowed will be paid
        (CHOOSE ONLY ONE):

                 (a) 0% dividend as long as this dividend exceeds the highest amount, if any, shown in paragraph 5.1(a),
                 5.1(b), or 5.1(c) and the debtor(s) makes payment for the applicable commitment period as indicated in Part 2
                 Section 2.4.

                 (b) The debtor(s) anticipates unsecured creditors will receive a dividend of 0%, but will also pay the highest
                 amount shown in paragraph 5.1(a), 5.1(b), or 5.1(c) above. All creditors should file claims in the event priority
                 and secured creditors do not file claims and funds become available for distribution.


GAMB Form 113 Word Format 2/28/18
        Case 19-70457            Doc 5       Filed 04/18/19         Entered 04/18/19 14:48:23                Desc Main
                                                Document            Page 5 of 5
5.3.      Unsecured Claims: The following unsecured claims are classified to be paid at 100%. If the debtor(s) is proposing
          to pay interest on classified claims, or to pay the claims a regular monthly payment, those proposals should appear in
          Part 6 Nonstandard Provisions.

 NAME OF CREDITOR                            COLLATERAL                                  REASON FOR CLASSIFICATION



5.4.     Executory Contracts and Unexpired Leases: The executory contracts and unexpired leases listed below are
         assumed. All other executory and unexpired leases are rejected. If the debtor(s) wishes to cure a default on a lease, an
         explanation of those payments should be included in Part 6 Nonstandard Provisions.

 NAME OF CREDITOR                                       DESCRIPTION OF COLLATERAL



5.5.     Property of the Estate: Unless otherwise ordered by the Court, all property of the estate, whether in the possession of
         the Trustee or the debtor(s), remains property of the estate subject to the Court’s jurisdiction, notwithstanding § 1327(b),
         except as otherwise provided in Part 6 Nonstandard Provisions below. Property of the estate not paid to the Trustee
         shall remain in the possession of the debtor(s). All property in the possession and control of the debtor(s) at the time of
         confirmation shall be insured by the debtor(s). The Chapter 13 Trustee will not and is not required to insure such
         property and has no liability for injury to any person, damage or loss to any such property in possession and control of
         the debtor(s) or other property affected by property in possession and control of the debtor(s).

5.6.     Validity of Liens or Preference Actions: Notwithstanding the proposed treatment or classification of any claim in the
         plan confirmed in this case, all lien avoidance actions or litigation involving the validity of liens or preference actions
         will be reserved and can be pursued after confirmation of the plan. Successful lien avoidance or preference action will
         be grounds for modification of the plan.

Part 6: Nonstandard Provisions


         Nonstandard Provisions: Under Bankruptcy Rule 3015(c), all nonstandard provisions are required to be set forth
         below. These plan provisions will be effective only if the applicable box in Part 1 of this plan is checked and any
         nonstandard provisions placed elsewhere in the plan are void.

All secured creditors holding documents evidencing a lien upon the property of the debtor shall cause said lien to be cancelled
and return said documents, including titles to motor vehicles and including titles to all property, to the debtor with said lien
cancelled within thirty (30) days of completion of payments of secured claim(s) listed in Part 3 and discharge.

Part 7: Signatures


7.1.     Certification: The debtor's(s’) attorney (or debtor(s), if not represented by an attorney) certifies that all provisions of
         this plan are identical to the Official Form of the Middle District of Georgia, except for language contained in Part 6:
         Nonstandard Provisions.

/s/ Paul Blair                                                   Date: 4/18/19
Signature of Debtor

/s/ Tamatha Blair                                                Date: 4/18/19
Signature of Debtor

/s/ Shelba D. Sellers                                            Date: 4/18/19
Signature of Debtor's(s’) attorney




GAMB Form 113 Word Format 2/28/18
